


Exhibit 10.9

 

CENTENNIAL BANK HOLDINGS, INC.

EXECUTIVE CASH INCENTIVE PLAN

 

PURPOSE

 

Centennial Bank Holdings, Inc. (the “Company”) is the sponsor of this executive
cash incentive plan (the “Plan”).  The Company has designed the Plan to focus
Company executives on achieving the annual business plan during a particular
Performance Period.  The Plan is intended to provide significant rewards to the
Company’s executive team for exceptional corporate performance.

 

APPROVAL AND ADMINISTRATION

 

The Plan has been approved by the Compensation, Nominating and Governance
Committee of the Board of Directors (the “CNG Committee”) and will be
administered by the Incentive Plan Committee (the “IP Committee”), which is
composed of the Company’s CEO and executives reporting directly to the CEO.

 

With respect to each performance period (“Performance Period”), the IP Committee
will recommend to the CNG Committee, for its approval as early in the
Performance Period as possible: Participants; Quantitative Performance Measures;
Quantitative Performance Measure Weights; Performance Targets; Achievement
Levels and corresponding Award Opportunities; and Qualitative Performance
Measures (each as defined herein).  Notwithstanding anything to the contrary,
the CNG Committee shall determine each of the Quantitative Performance Measures;
Quantitative Performance Measure Weights; Performance Targets; Achievement
Levels and corresponding Award Opportunities; and Qualitative Performance
Measures for Participants who are members of the IP Committee.  At the end of
the Performance Period, the IP Committee will review achievements against
Quantitative Performance Measures, present results and recommend awards
(“Awards”) to the CNG Committee for its approval; provided, however, that the
CNG Committee will review achievements against Quantitative Performance Measures
for members of the IP Committee.  In addition, the Company’s CEO will provide
the CNG Committee with an evaluation of any Qualitative Performance Measures and
recommend any appropriate adjustments to Awards; provided, however, that the CNG
Committee will evaluate any Qualitative Performance Measures with respect to the
CEO.  In evaluating Awards, the CNG Committee shall do so outside the presence
of management, except that the CNG Committee may request the presence of the CEO
when considering Awards to members of executive management other than the CEO. 
Notwithstanding any recommendations from the IP Committee or the CEO, the CNG
Committee will be solely responsible for determining and granting any Awards
pursuant to the Plan.

 

Interpretation and application of the Plan to a particular circumstance will be
made by the CNG Committee in its sole discretion.  Subject to any authority
granted to the full Board of Directors or a committee of the independent
directors thereof, the CNG Committee has the sole and absolute power and
authority to make all factual determinations, construe and interpret terms and
make eligibility and Award determinations in accordance with its interpretation
of the Plan.

 

1

--------------------------------------------------------------------------------



ELIGIBILITY


 

The categories of executives and other employees listed in Exhibit A are
eligible for participation in the Plan.  The IP Committee will review those
eligible and recommend participants to CNG Committee for its approval.

 

PARTICIPANTS

 

An individual who has been recommended for participation in the Plan by the IP
Committee and approved by the CNG Committee is a participant (the
“Participants”).

 

PERFORMANCE MEASURES

 

The IP Committee will select one or more quantitative performance measures for
the Performance Period for approval by the CNG Committee (“Quantitative
Performance Measures”).  All Quantitative Performance Measures will be key
indicators of financial performance, including but not limited to: (i) net
income; (ii) return on average assets (“ROA”); (iii) cash ROA; (iv) return on
average equity (“ROE”); (v) cash ROE; (vi) earnings per share (“EPS”); 
(vii) cash EPS; (viii) stock price; (ix) efficiency ratio; and (x) book value
per share.  Quantitative Performance Measures may be established on a
consolidated basis, and/or for specified subsidiaries or business units of the
Company (determined either in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies).

 

Each Quantitative Performance Measure will operate independently (i.e., it is
possible for one Quantitative Performance Measure to generate an Award and not
the other).  Likewise, it is possible for one Quantitative Performance Measure
to be achieved at a higher level than the other.  Quantitative Performance
Measures will be individually weighted (i.e., one Quantitative Performance
Measure may be counted more heavily in calculating Awards than the other). 
Weights for each Quantitative Performance Measure will be recommended by the IP
Committee for approval by the CNG Committee (“Quantitative Performance Measure
Weights”); however, the CNG Committee will retain absolute authority over the
selection of, and weights accorded to, any Quantitative Performance Measures.  A
targeted level of achievement with respect to each Quantitative Performance
Measure (the “Performance Target”) will be established for the Performance
Period, along with the percentages of achievement of the Performance Target (the
“Achievement Levels”) that may lead to corresponding Awards under the Plan (the
“Award Opportunities”).

 

In addition to Quantitative Performance Measures, the IP Committee may select
one or more qualitative performance measures for the Performance Period for
approval by the CNG Committee (“Qualitative Performance Measures”).  Qualitative
Performance Measures may include or relate to, but are not limited to:
(i) execution of strategic goals; (ii) quality of regulatory relationships;
(iii) individual contributions to the Company’s performance; (iv) credit-

 

 

2

--------------------------------------------------------------------------------


 

related goals; (v) expense management; or (vi) such other key qualitative
measures tied to current or future Company performance.

 

The CNG Committee will have the authority to subjectively evaluate the
achievement of Qualitative Performance Measures and increase or decrease Awards
based on its evaluation.  The Qualitative Performance Measures will operate
together, will not be individually weighted and will operate to increase or
decrease Awards as determined based on the achievement of Quantitative
Performance Measures.  The achievement or non-achievement of Qualitative
Performance Measures may be determined on a Participant-by-Participant basis. 
Accordingly, it is possible for one Participant to have achieved Qualitative
Performance Measures while another Participant did not.  Likewise, it is
possible for Qualitative Performance Measures to affect the Awards of different
Participants differently.  It is possible, therefore, that the Award for one
Participant may be increased more significantly than the Award for another
Participant based on the achievement of Qualitative Performance Measures.  The
CNG Committee will retain absolute authority over the selection of, and
determination of effect of, any Qualitative Performance Measures.

 

ACHIEVEMENT LEVELS AND AWARD OPPORTUNITIES

 

Achievement Levels and Award Opportunities for a Performance Period approved by
the CNG Committee will be set forth in the format below.  The table shows
achievement of various levels of the established Quantitative Performance
Measure, as a percentage of the Performance Target, during a Performance Period
and illustrates the corresponding and maximum Award Opportunity at each
specified Achievement Level.  Award Opportunities will generally be expressed as
a percentage of base salary.  Mathematical interpolation will be used to
calculate Awards for achievement between the levels established.

 

Performance Period:  January 1, xxxx — December 31, xxxx

 

Quantitative Performance Measure:                               Performance
Target: $

 

Award Opportunities

 

 

 

Achievement Level (% of Target)

 

Participant

 

[90]%

 

100%

 

[110]%

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

 

 

 

Other Executive Officers

 

 

 

 

 

 

 

Key Officers

 

 

 

 

 

 

 

Other Key Contributors

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Awards earned on the basis of the Quantitative Performance Measure may be
increased or decreased based on the achievement of Qualitative Performance
Measures for a Performance Period.  For the avoidance of doubt, achievement of
Qualitative Performance Measures may result in Awards even if Quantitative
Performance Measures are not achieved at the threshold level and may result in
Awards above the maximum Award Opportunity.  Likewise, non-achievement of
Qualitative Performance Measures may result in no Awards even if Quantitative
Performance Measures are achieved at the threshold level and may result in
Awards below the minimum level of Award Opportunity.

 

The Quantitative Performance Measures, Performance Targets, Achievement Levels,
Award Opportunities and Qualitative Performance Measures, as approved by the CNG
Committee, will be set forth in Schedule I and updated for each Performance
Period during which this Plan is in effect.

 

AWARDS

 

Awards under the Plan will be based upon achievement of Quantitative Performance
Measures and Qualitative Performance Measures as described above.  When
determining the achievement of a Quantitative Performance Measure, the CNG
Committee may exclude any or all “extraordinary items” as determined under U.S.
generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes.  The CNG Committee will retain absolute authority over the
selection of, and determination of effect of, any Qualitative Performance
Measures.

 

For purposes of the Plan, “base salary” means annual base salary in effect at
the end of the Performance Period.  Awards will be made through the payroll
system, minus legally required and authorized deductions.  Awards under the Plan
will be considered eligible compensation as permitted or defined by each
specific employee benefit plan for purposes of employee benefit calculations.

 

Awards for individuals who are Participants for less than a full Performance
Period will be prorated using Participant’s length of employment with the
Company.  Awards for Participants who leave the Company during a Performance
Period due to retirement, total and permanent disability or death will be
prorated using the same method.

 

To be eligible to receive an Award under the Plan, a Participant must have a
performance rating of “3” or better during the Performance Period.

 

ADJUSTMENTS

 

Participants, Quantitative Performance Measures, Quantitative Performance
Measure Weights, Performance Targets, Achievement Levels, Award Opportunities
and Qualitative Performance Measures may be adjusted during the Performance
Period only upon approval by the CNG

 

 

4

--------------------------------------------------------------------------------


 

Committee, as it deems appropriate.


 


PAYMENT OF AWARDS


 

Awards will be paid as soon as administratively feasible after review of
performance against targets and approval by the CNG Committee.  Any Award with
respect to a Performance Period will be paid within 2½ months of the end of the
calendar year in which the Performance Period ends.  The Company has the right
to deduct from any payment made under the Plan any federal, state, local or
foreign income or other taxes required by law to be withheld with respect to
such payment.

 

To be eligible for Award payment, a Participant must have been an employee of
the Company for at least three months and be an employee of the Company on the
date that Awards are paid or have left the Company during the Performance Period
due to retirement, total and permanent disability or death.  Any Awards for
Participants who have left the Company during the Performance Period due to
retirement, total and permanent disability or death will be prorated using the
Participant’s actual base salary paid during the time of participation in the
Performance Period. There will be no Award paid to Participants who leave the
Company for any other reason.

 

Participants otherwise eligible to receive an Award and who were assigned to
different parts of the organization during the Performance Period will have
their Award calculated based upon the part of the organization they are in at
the end of the Performance Period and the performance achieved by that group for
the Performance Period.

 


NO RIGHT OF ASSIGNMENT


 

No right or interest of any Participant in the Plan is assignable or
transferable.  In the event of a Participant’s death, payment of any earned but
unpaid Awards will be made to the Participant’s legal successor, if not
prohibited by law.

 


NO RIGHT OF EMPLOYMENT


 


THE PLAN DOES NOT GIVE ANY EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOYMENT OF
THE COMPANY AND DOES NOT CONSTITUTE ANY CONTRACT OR AGREEMENT OF EMPLOYMENT OR
INTERFERE IN ANY WAY WITH THE RIGHT THE ORGANIZATION HAS TO TERMINATE SUCH
PERSON’S EMPLOYMENT.  EXCEPT WITH RESPECT TO EMPLOYMENT AGREEMENTS ENTERED INTO
WITH CERTAIN EXECUTIVES, THE COMPANY IS AN “AT WILL” EMPLOYER AND, AS SUCH, CAN
TERMINATE AN EMPLOYMENT RELATIONSHIP BETWEEN ITSELF AND ANY OF ITS EMPLOYEES AT
WILL, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.


 


AMENDMENT OR TERMINATION OF THE PLAN


 


THE COMPANY RESERVES THE RIGHT TO CHANGE, AMEND, MODIFY, SUSPEND, CONTINUE OR
TERMINATE ALL OR ANY PART OF THE PLAN EITHER IN AN INDIVIDUAL CASE OR IN
GENERAL, AT ANY TIME WITHOUT NOTICE.


 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Eligible Participants:

 

Chief Executive Officer (CEO)

 

Other Executive Officers:

 

Executive Vice Presidents

 

Key Officers:

 

Direct Reports to Executive Vice Presidents

 

Key Contributors:

 

Other Key Officers/Contributors

 

 

6

--------------------------------------------------------------------------------


 

Schedule I

 

Performance Period:  January 1, 20XX — December 31, 20XX

 

Quantitative Performance Measure:                               Performance
Target:

 

Award Opportunities

 

 

 

Achievement Level (% of Target)

 

Participant

 

[90]%

 

100%

 

[110]%

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

 

 

 

Other Executive Officers

 

 

 

 

 

 

 

Key Officers

 

 

 

 

 

 

 

Other Key Contributors

 

 

 

 

 

 

 

 

Qualitative Performance Measures:

 

7

--------------------------------------------------------------------------------

 

 
